Exhibit SERVICES AGREEMENT THIS SERVICES AGREEMENT (the "Agreement") is made and entered into as of June 27, 2008 (the "Effective Date") by and between Stephen D. Cox Supply ("Mr. Cox") and Cox Distributing, Inc., a Nevada corporation ("Cox Distributing"). BACKGROUND Mr. Cox and Cox Distributing wish to establish an "arms length" agreement for the provision of services to be provided to Cox Distributing by Mr. Cox. Cox Distributing is in the business of distributing organic fertilizer products in eastern Idaho (the “Fertilizer Distribution Business”). Cox Distributing has requested Mr. Cox to provide certain services related to the operation of the Fertilizer Distribution Business and Mr. Cox desires to provide such services to Cox Distributing during the Term (as defined hereinafter). NOW, THEREFORE, in consideration of the foregoing and the mutual covenants contained in this Agreement and for other valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: 1.Services.During the term of this Agreement, Mr. Cox shall be entitled to the use of Cox Distributing's present facilities, equipment, information systems and files in order for Mr. Cox to provide the following services as it relates to the Fertilizer Distribution Business (the “Services”): a.Payroll.All necessary payroll services, including the preparation and filing of Form W-2 for each employee of the Fertilizer Distribution Business.Cox Distributing shall establish a bank account with funds sufficient to make payments for all amounts paid out to the employees of the Fertilizer Distribution Business pursuant to this Section 1(a) and such account shall be funded by Cox Distributing from the revenues generated by the Fertilizer Distribution Business.Mr. Cox shall make all information relating to the payment of such employee payroll available to Cox Distributing upon reasonable request therefore. b.Accounting Services.Mr. Cox agrees to provide Cox Distributing with accounting and financial assistance in closing the Fertilizer Distribution Business's books consistent with the fiscal close periods and procedures established by Cox Distributing.Mr. Cox shall also assist Cox Distributing in maintaining financial statements for the Fertilizer Distribution Business, including preparation by Mr. Cox of balance sheets, profit and loss statements and a general ledger, preparing tax returns and whatever additional accounting and financial services as may reasonably be requested by Cox Distributing relating to the Fertilizer Distribution Business. c.Sales and Customer Service.Mr. Cox shall provide all sales and customer service support for the Fertilizer Distribution Business including, without limitation, obtaining orders for sales and marketing of products offered by Cox Distributing and the supply of such products in connection with the operation of the Fertilizer Distribution Business answering customer inquiries, referring return information and requests to the appropriate personnel and such other functions as may be reasonably requested by Cox Distributing. -1- d.Collection of Accounts Receivable.Mr. Cox shall collect accounts receivable of Cox Distributing in a commercially reasonable manner.Mr. Cox shall pay over to Cox Distributing all such Accounts Receivable as specified in Section 1 (e) hereof.Mr. Cox will make available to Cox Distributing reports setting forth the amount of Accounts Receivable collected, the persons from whom such Accounts Receivable have been collected and, if specified by the payor, the invoice number and date to which such Accounts Receivable are to be applied.Mr. Cox further agrees to make all information relating to the collection of the Accounts Receivable available to Cox Distributing upon reasonable request therefore. e.Collection Procedures.Mr. Cox will collect all payments on invoices rendered by Cox Distributing.Mr. Cox shall post all funds received to the corresponding invoice and make any appropriate deduction or adjustment in accordance with the procedures set forth by Cox Distributing.Mr. Cox shall remit to Cox Distributing all cash collected on invoices, to the extent they are Accounts Receivable of the Fertilizer Distribution Business. f.Payment of Trade Payables.Mr. Cox shall fund bank accounts from the revenues of the Fertilizer Distribution Business the proceeds of which shall be used for the payment of Cox Distributing's obligations relative to the Fertilizer Distribution Business such as payroll checks and checks for payment of accounts payable. g.Email.Mr.
